                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                March 05, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

RONNELLE WATSON,                                    §
(TDCJ-CID #1055814)                                 §
            Plaintiff,                              §
                                                    §
vs.                                                 §   CIVIL ACTION H - 20-0638
                                                    §
DANIELS, et al.,                                    §
                                                    §
                Defendants.                         §


                                 MEMORANDUM AND OPINION



         Plaintiff, a state prisoner proceeding pro se, brings this action against Texas prison officials

who reside in Jefferson County, Texas. Plaintiff sues these officials for violations of civil rights

which occurred at the LeBlanc Unit, where he is confined and which is located in Jefferson County,

Texas.

         Accordingly, in the interest of justice and for the convenience of the parties and witnesses,

it is hereby ORDERED that this case be TRANSFERRED to the United States District Court for the

Eastern District of Texas, Beaumont Division. 28 U.S.C. §§ 1391, 1404(a).

         Plaintiff's motion to proceed in forma pauperis, (Docket Entry No. 2), is DENIED without

prejudice to reconsideration after transfer.

         SIGNED at Houston, Texas, on       �cJ\. 3
                                                 VANESSA D. GILMORE
                                                 UNITED STATES DISTRICT JUDGE



O:\RAO\VDG \2020\20-0638.a0l .wpd
